DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  In line 2 of claim 14, it appears that the term “hollowing” should be changed to –hollow--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedrazzini (US-2010/0015007).
 	Pedrazzini shows a gripper assembly comprising a hollow base assembly (3,5), a plurality of rotatable grippers (12), and a first power transmitter (9) for causing synchronous rotation of the grippers.  Regarding claim 7, springs (14) are connected between pintles (13) on the base and pintles (15) on the grippers.



Claim(s) 1, 5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DaSilva et al. (US-6,435,582).
 	The patent to DaSilva et al. shows a gripper assembly comprising a base (30) having a hollow interior through which four grippers (20) are rotatably mounted such that downward movement of the spreader portion (40) of a power transmitter causes the grippers to rotate to an open position.  Regarding claim 5, the power transmitter includes cam slots (48) for each of the grippers.  In regard to claim 10, a rubber contact pad (28) is distal end of each gripper.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shum et al. (US-4,598,942).
 	The Shum et al. patent shows a gripping device comprising a hollow base (29), three grippers (22, 22a, 22b) rotatable about three parallel axes, and a first power transmitter (14).  Figures 4 and 6 show different embodiments that include an elastic body for handling objects without slipping.

Allowable Subject Matter
Claims 2-4, 6, 8, 9, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-19 are allowed.
Drawings
The drawings are objected to because in Figure 2B, the gripper support is mislabeled as “110”.  As described in paragraph [0058], the gripper support should be labeled –120--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hecht et al. (US-9,156,171) and Gross et al. (US-2014/0036276) shows embodiments of gripper having four fingers disposed around the circumference of a base and rotatable about four parallel axes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
11/3/2022